Citation Nr: 0106902	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-04 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for right ankle 
instability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active air service from June 10 to October 
22, 1998.  This matter comes to the Board of Veterans' 
Appeals (Board) from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Portland Regional Office 
(RO) which denied service connection for right ankle 
instability.


REMAND

A December 1997 prescreening form completed by the veteran 
indicates that she did not suffer from painful joints or 
reduced range of motion in any joint.  She also reported that 
use of her legs and feet was not impaired.  A December 1997 
report of medical history completed by the veteran reflects 
that she did not suffer from foot trouble.  She denied 
inability to perform certain motions or assume certain 
positions.  The December 1997 report of medical examination 
indicates that her lower extremities and feet were normal.  

Service medical records indicate that she suffered a right 
lower extremity injury in August 1998.  She complained of 
persistent pain and was put on temporary duty restriction on 
several occasions.  In October 1998, the veteran was afforded 
a podiatry consultation at which time she gave a history of 
participation in gymnastics and dance throughout her 
adolescence during which she reportedly sustained multple 
inversion-type injuries; the clinical impression was probable 
old Grade II-III tear of the right anterior talofibular 
ligament.  She was thereafter discharged administratively 
from service due to right ankle instability secondary to pre-
service ankle injuries.  

A December 1998 VA medical examination report indicates that 
the veteran has chronic synovitis in the right ankle and 
range of motion limitations.  The examiner indicated that the 
claims file was not available for review.

A January 1999 radiologic report reveals no significant soft 
tissue swelling in the right ankle and that the ankle mortis 
appears intact.  There is no indication that the examiner 
reviewed the claims file.

Pursuant to the newly-enacted Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A), VA 
must make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim.  This includes informing the veteran of all the 
evidence needed to support her claim.  Additionally, VA must 
assist claimants in obtaining government and private records, 
and obtain a medical opinion when such an opinion is 
necessary to make a decision on a claim.  

In this case, the Board requires a clear diagnosis of the 
veteran's right ankle condition.  Furthermore, in the event 
that the veteran is found to have a right ankle disability, 
the Board requires a medical opinion as to its etiology, 
i.e., is it related to, or a residual of, the trauma she 
sustained in service.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the VCAA are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(Nov. 17, 2000), 00-92 (Dec. 13, 2000), 
and 01-02 (Jan. 9, 2001), as well as any 
pertinent guidance provided by VA, 
including, among other things, final 
regulations, General Counsel precedent 
opinions, and subsequent court decisions.  

2.  The veteran should be afforded a VA 
medical examination to identify any right 
ankle disability.  Any testing, deemed 
necessary, should be accomplished.  If a 
right ankle disability is found, the 
examiner should provide a written opinion 
as to its likely etiology/origin and 
approximate date of onset.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  If the right ankle 
disability is found to have pre-existed 
service, the examiner should assess 
whether there was an increase in 
disability (aggravation) during service, 
or whether any increase was due to the 
natural progress of the disease.  

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with this remand and, 
if they are not, corrective action should 
be taken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

After taking any additional development deemed appropriate in 
addition to that requested above, the RO should readjudicate 
the issue of service connection for right ankle instability.  
If the benefit sought on appeal remains denied the veteran 
and her representative should be furnished a supplemental 
statement of the case and be given the opportunity to 
respond.  The veteran has the right to submit additional 
evidence and argument on the matter remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical & Statutory Notes).  



		
	J.F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




